Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                 DETAILED ACTION
This is in response to the communication filed on 03/12/2020. Claims 1-20 were pending in the application.  Claims 1-20 have been allowed.  
Terminal Disclaimer
The terminal disclaimer filed on 06/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent No. 9,953,149 and 10,614,204 have been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/12/2020, 01/22/2021 and 02/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
 Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/ or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with the applicant’s 
Claim 1. (Currently Amended)  A method for verifying three-dimensionality of a user’s face using images of the user’s face captured using a camera equipped computing device, the method comprising:
capturing at least one first image of the user taken with the camera of the computing device at a first distance from the user;
processing the at least one first image to obtain first biometric data from the at least one first image;
capturing at least one second image of the user taken with the camera of the computing device at a second distance from the user, the second distance being different than the first distance;
processing the at least one second image to obtain second biometric data based on the at least one second image;
comparing the first biometric data with the second biometric data to determine whether the first biometric data matches the second 
comparing the first biometric data to second biometric data to determine whether differences between the at least one first image and the at least one second image match expected differences resulting from movement of the camera or the user which changed the distance between the user and camera from the first distance to the second distance;

the first biometric data does not match the second biometric data; and
the second biometric data has the expected differences as compared to the first biometric data resulting from the change in distance between the user and the camera when capturing the at least one first image and the at least one second image. 
Claim 2.	(Currently amended) The method according to claim 1, further comprising:
interpolating the first 
capturing at least one third image of the user taken with the camera of the computing device at a third distance from the user, the third distance being between the first distance and the second distance 
processing the at least one third image to obtain third biometric data based on the at least one third image; and
comparing the estimated intermediate biometric data with the third biometric data to determine whether the third biometric data matches the estimated intermediate biometric data.
Claim 4. (Currently Amended)   The method according to claim 1, wherein the computing device is configured to display one or more prompts on a screen of the computing device to guide the user to capture the at least one first image at the first distance and the at least on second image at the second distance 
Claim 6. (Currently Amended)   The method according to claim 4, wherein the computing device is a hand-held device, and the user holds the computing device at the first distance and the second distance 
Claim 7. (Currently Amended)   The method according to claim 6, wherein the computing device comprises a laptop or desktop computer and, with the computing device stationary, the user moves from the first distance to the second distance 
Claim 10. (Currently Amended)   A system for verifying three-dimensionality of a user’s face using images of the user’s face captured using a camera equipped computing device, the system comprising:
a computing device having a camera, screen, processor, and memory configured with non-transitory machine readable code that is executable by the processor, the machine readable code configured to:
  capture at least one first image of the user taken with the camera of the computing device when the camera is located a first distance from the user;
process the at least one first image to obtain first biometric data from the at least one first image;
capture at least one second image of the user taken with the camera of the computing device when the camera is located a second distance from the user, the second distance being different than the first distance;

compare the first biometric data to the second biometric data to determine whether the first biometric data matches the second 
compare the first biometric data to second biometric data to determine whether differences between the at least one first image and the at least one second image match expected differences resulting from movement of the camera or the user which changed the distance between the user and camera from the first distance to the second distance;
determine that the user’s face is three-dimensional when:
	the first biometric data does not match the second biometric data; and
	the second biometric data has the expected differences as compared to the first biometric data resulting from the change in distance between the user and the camera. 
Claim 11. (Currently Amended)   The method according to claim 10, further comprising:
interpolating the first 
capturing at least one third image of the user taken with the camera of the computing device at a third distance from the user, the third distance being between the first distance and the second distance 

comparing the estimated intermediate biometric data with the third biometric data to determine whether the third biometric data matches the estimated intermediate biometric data.
Claim 13. (Currently Amended)  The method according to claim 10, wherein the computing device is configured to display one or more prompts on a screen of the computing device to guide the user to capture the at least one first image at the first distance and the at least on second image at the second distance 
Claim 15. (Currently Amended)  The method according to claim 13, wherein the computing device is a hand-held device, and the user holds the computing device at the first distance and the second distance 
Claim 16. (Currently Amended)   The method according to claim 10, wherein the computing device comprises a laptop or desktop computer and, with the computing device stationary, the user moves from the first distance to the second distance 
Claim 17. (Currently Amended)  The method according to claim 10, further comprising displaying an image on a screen of the computing device while capturing the at least one first image and the at least one second image.
Claim 19. (Currently Amended)  A method for verifying three-dimensionality of a user’s face using images of the user’s face captured using a camera equipped computing device, the method comprising:
receiving first biometric data generated from at least one first image of the user taken with the camera of the computing device located at a first distance from the user;
receiving second biometric data generated from at least one second image of the user taken with the camera of the computing device located at a second distance from the user, the second distance being different than the first distance;
comparing the first biometric data with the second biometric data to determine whether the first biometric data matches the second 
comparing the first biometric data with second biometric data to determine whether differences between the at least one first image and the at least one second image match expected differences resulting from movement of the camera or the user which changes the distance between the user and camera for capture of the one or more first images at the first distance and capture of the one or more second images at the second distance;
determining that the user’s face is three-dimensional when:
	the first biometric data is not identical to the second biometric data; and

                      Examiner’s Reasons for Allowance
No reason for allowance is necessary as the record is clear in light of further search conducted, examiner’s amendments and terminal disclaimer filed on 06/14/2021, and prosecution history of the parent applications. See MPEP 1302.14(1).
Closest prior art of the record cited but not applied, Chaudhury et al, US patent. No. 8,856,541 B1 teaches a liveness detection system utilizing facial recognition.  The method includes receiving, from an image capture device, at least a first image of a face and a second image of the face, and detecting one or more eye movements based on the first and second images of the face. The method further includes determining whether to deny authentication with respect to accessing one or more functionalities controlled by the computing device (See Abstract) Chaudhury et al further teaches detecting one or more eye movements based on the first and second images of the face. However,  Chaudhury et al  fails to teach expressly features of comparing the first biometric data to second biometric data to determine whether differences between the at least one first image and the at least one second image match expected differences resulting from movement of the camera or the user which 
Closest prior art of the record cited but not applied, Daesung et al, US 2014/0165187 A1 teaches a user authentication method includes obtaining an image including a face and a face movement by driving a camera to extract feature information on a facial image and a movement pattern from the obtained image, and comparing the extracted feature information on the facial image with feature information on a facial image registered in a storage and, when the extracted feature information matches the registered feature information, comparing the extracted movement pattern with a movement pattern registered in the storage and, when the extracted movement pattern matches the registered movement pattern, unlocking a device (See Abstract) However, Daesung et al fails to teach expressly features of comparing the first biometric data to second biometric data to determine whether differences between the at least one first image and the at least one second image match expected differences resulting from movement of the camera or the user which changed the distance between the user and camera from the first distance to the second distance; and determining that the user’s face is three-dimensional when: the first biometric data does not match the second biometric data; and the second 
                                                        Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Kim, can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SHANTO ABEDIN/Primary Examiner, Art Unit 2494